OPINION OF THE COURT

Per Curiam.

Respondent was indefinitely suspended in 1974 (Matter of Nitsberg, 44 AD2d 826).
The Grievance Committee for the Tenth Judicial District has brought to our attention the fact that the respondent was practicing law in Nassau County, with a law office and a telephone listing and advertising in the local newspaper.
The original suspension was made in the course of a disciplinary proceeding on the basis of the respondent’s *490mental incapacity due to psychiatric problems. His attorney now attempts to excuse the violation of subdivision 2 of section 90 of the Judiciary Law on the basis that these mental problems have reoccurred.
The Disciplinary Committee for the First Judicial Department asks that the respondent be held in contempt of court, that he be disbarred and that an attorney be appointed to inventory the files of respondent so as to protect the interests of his clients.
In order to protect the public, the respondent should be disbarred effective immediately, respondent’s name should be stricken from the roll of attorneys and counselors at law in the State of New York and an attorney should be appointed to inventory the files of respondent and to take such action as is necessary to protect the interests of respondent’s clients.
Murphy, P. J., Kupferman, Sandler, Sullivan and Markewich, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York, and an attorney appointed to inventory the files of respondent as indicated in the order of this court.